 

Exhibit 10.25

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

Production Pricing Agreement: Phases 1-3
(“Phase 1-3 Agreement”)

     Date:  December 31, 2016

Pricing Validity Period:  January 1, 2017 through December 31, 2026

Annual Forecasted Production Volume:

• [***] MW (Phase 1 Modules);

• [***] MW (Phase 2 PV Cells), with Modules;

• [***] MW (Phase 3 PV Cells), with Modules;

• 1 GW (Total PV Cells) plus Modules.

Payment Terms:  Net 60 Days

1.     This Phase 1-3 Agreement is entered as of the first date set forth above
(the “Phase 1-3 Effective Date”) by and between Tesla Motors, Inc. and SolarCity
Corporation (collectively with their Affiliates, "Tesla"), on the one hand, and
Panasonic Corporation, Sanyo Electric Co., Ltd., and Panasonic Corporation of
North America, by and through their respective Solar System Business Units
(collectively, “Seller”), on the other hand. The Parties agree to this Phase 1-3
Agreement in consideration of the mutual promises and agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged.  Any capitalized term not separately defined
in this Phase 1-3 Agreement shall have the meaning ascribed to it in the GTC (as
defined below).

2.     Sourcing and Manufacturing.

a.     Seller shall develop, manufacture, deliver, and sell best-in-class,
high-efficiency photovoltaic cells (“PV Cells”), and photovoltaic panels or
modules (collectively, “Modules”) pursuant to mutually-agreed Specifications
(collectively, “Goods”) to Tesla and Tesla’s Authorized Purchasers in accordance
with this Phase 1-3 Agreement.  

b.     Production Phases.  Seller shall produce Goods as follows in distinct
production phases (each, a “Phase”).  The Parties shall determine, based on a
good faith discussion, (i) whether Seller will build [***] PV Cells, [***] PV
Cells, or a combination thereof for each Phase, as applicable, and (ii) the
required Module design(s) for each Phase.  The Parties will also discuss in good
faith whether to [***].

 

Production Pricing Agreement:  Phases 1-3

Page 1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

i.     Phase 1:  On or around [***] but subject to Section ‎2.g below, Seller
shall begin to produce Goods that conform to mutually-agreed Specifications,
using (1) Equipment1 for PV Cell production at one or more Seller factories in
[***], and (2)  [***], certain Equipment already owned or controlled by Tesla or
its Affiliate, and any necessary additional Equipment procured by Seller for
Module production at Tesla’s solar factory in Buffalo, New York, USA (the
“Buffalo Factory”) (this is “Phase 1”).

ii.     Phase 2:  On or around [***] but subject to Section ‎2.g below, Seller
shall begin to produce and deliver Goods (including PV Cells and Modules using
existing technology) at the Buffalo Factory that conform to mutually-agreed
Specifications, using a combination of Seller Equipment [***], certain Equipment
already owned or controlled by Tesla or its Affiliate , new Equipment procured
by Seller, and if agreed by both Parties, additional Equipment procured by or
for Tesla or its Affiliate (this is “Phase 2”).  Tesla reserves the right to
produce and use its own photovoltaic modules, in which case Seller will work
together with Tesla to ensure that the Goods (e.g. PV Cells) can be used in
conjunction with such Tesla modules.

iii.     Phase 3:  On or around [***] but subject to Section ‎2.g below, Seller
shall begin to produce Goods with new, state-of-the-art technology that conform
to mutually-agreed Specifications, using Equipment provided and/or procured by
Seller (this is “Phase 3”).  Seller shall begin producing Goods on the first
production line for Phase 3 by [***], and produce at maximum rate on [***].

c.     Aggregate Production Target.  

i.     Seller shall achieve and remain capable of maintaining an annualized
production rate of PV Cells with aggregate energy of [***] on or around [***]
(including PV Cells from Phase 2 and Phase 3, with production at the Buffalo
Factory and, if mutually-agreed by the Parties, [***] production lines at a
Seller factory in [***]).  Seller shall be responsible for procuring,
installing, and maintaining all Equipment required for such production.

ii.     Seller shall achieve and remain capable of maintaining an annualized
production rate of PV Cells with aggregate energy of [***] (including PV Cells
from Phase 2 and Phase 3, with production only at the Buffalo Factory), unless
the Parties agree [***].  Seller shall be responsible for procuring, installing,
and maintaining all Equipment required for such production.

d.     Labor.  

i.     Seller shall provide all manufacturing labor for all such Goods and all
Services performed by or for Seller in connection with this Phase 1-3
Agreement.  Seller understands that SolarCity has entered into a contract with
the Research Foundation for the State University of New York (including its
Affiliates) (the “SUNY Foundation”) whereby SolarCity has agreed to certain
contractual targets with respect to job creation at the Buffalo Factory and
whereby SolarCity receives certain financial benefits from the SUNY Foundation
and/or the State of New York (this is the “SUNY Contract”).  It is understood
that Seller has no direct obligations or rights under the SUNY Contract.  If
SolarCity is required to reimburse, refund, or otherwise return any financial
benefits

 

1 

“Equipment,” as used in this Phase 1-3 Agreement, means collectively capital
equipment, jigs, fixtures, and facility and utility modifications (including all
logistics and installation costs.

 

Production Pricing Agreement:  Phases 1-3

Page 2

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

received under the SUNY Contract, Tesla will have the sole obligation to pay
such amounts directly to SUNY but Tesla does not waive any of its rights or
remedies with respect to a breach by Seller under this Phase 1-3 Agreement or
the GTC.

ii.     Seller agrees as follows:

1.     Provided that Tesla and/or its Authorized Purchasers order Goods with
aggregate energy of [***] MW or more on an annualized basis, Seller shall use
best efforts to employ a minimum of [***] Seller employees at the Buffalo
Factory engaged in activities reasonably related to the production of Goods by
[***], and thereafter shall use best efforts to retain such jobs throughout the
remainder of term of this Phase 1-3 Agreement.  In any event, if orders are
below the foregoing threshold, Seller shall use Commercially Reasonable Efforts
to continue to meet such employment targets.

2.     Throughout the term of this Phase 1-3 Agreement, Seller shall use
Commercially Reasonable Efforts to staff employees at the Buffalo Factory who
are residents of Buffalo, New York.

3.     Throughout the term of this Phase 1-3 Agreement, promptly following the
end of each calendar quarter (but in any event no later than 30 days following
the end of each calendar quarter), Seller shall provide Tesla with reports,
certified by an officer of Seller, setting forth the following information as of
the end of such calendar quarter: (i) the number of Seller employees employed at
the Buffalo Factory, (ii) the following employee information for all Seller
employees employed at the Buffalo Factory: titles, number of employees in each
title, and number of full-time and part-time employees per title, and
(iii) aggregate demographic information regarding the Seller employees employed
at the Buffalo Factory, including, as such information is available in the
records of Seller, Equal Employment Opportunity information.

e.     Materials.  

i.     Except as expressly set forth in this Phase 1-3 Agreement or in the
Buffalo Lease or as otherwise agreed in writing by the Parties from time to
time, Seller shall be responsible for procuring all production materials which
are incorporated in finished Goods or otherwise required for production thereof
including consumables (“Materials”) in connection with this Phase 1-3 Agreement,
including without limitation silicon wafers, module components, and bulk gases;
provided, however, that the Parties shall work together in good faith to procure
such Materials at the lowest possible cost, which may include sourcing of some
Materials by Tesla.  

ii.     Seller shall use Commercially Reasonable Efforts to procure Materials
from one or more suppliers based in the State of New York.

iii.     [***].  

iv.     [***]

v.     [***].  Seller will be responsible for maintenance of Equipment required
for connection to and use of such utility services at the Buffalo Factory.  

f.     Equipment.  

i.     Equipment provided to Seller by or for Tesla hereunder, if any, shall be
deemed to be “Tesla Property” as that term is used in the GTC, and Tesla’s
obligation to provide such Equipment shall be deemed to be a Tesla
Responsibility.  If and to the extent that any

 

Production Pricing Agreement:  Phases 1-3

Page 3

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

such Tesla-owned or Tesla-controlled Equipment requires repairs or replacement
(as opposed to ordinary maintenance), the Parties shall discuss in good faith
which Party is financially and operationally responsible for such repair or
replacement with the intent that (1) Seller will be responsible if the repair or
replacement results from improper use or maintenance, and (2) Tesla will be
responsible if the repair or replacement results from a non-conformity or defect
in the Equipment.  The Parties shall negotiate in good faith the amounts payable
by Seller for use of such Equipment, if any.

ii.     The Parties shall discuss in good faith Seller’s planned Equipment
purchases for the Buffalo Factory and Seller will not, without Tesla’s written
consent, [***].  Except as expressly stated otherwise in this Phase 1-3
Agreement or as expressly agreed otherwise in writing by Tesla, Seller shall be
responsible for procuring, installing, and maintaining all Equipment required
for Phase 1 and all Equipment required for Phase 2.

iii.     [***].

iv.     [***]

v.     Seller will be responsible for procuring and installing the facility and
utility fixtures and systems required for Phase 3.

g.     Tesla Responsibilities.  Tesla will perform each of the following as a
Tesla Responsibility, as that term is defined in Section 1.6 (Tesla
Responsibilities) of the GTC, and the following shall be the only Tesla
Responsibilities with respect to obligations hereunder unless expressly agreed
otherwise in writing by Tesla:

i.     provide and maintain a designated space for Seller at the Buffalo Factory
in accordance with Section ‎9.a hereof;

ii.     [***];

iii.     [***];

iv.     in connection with Phase 1 and Phase 2, Tesla shall provide reasonable
training to Seller with respect to use and maintenance of the Tesla-procured and
Tesla-provided Equipment (which shall be deemed to be Tesla Property) and use
and maintenance manuals and the written specifications for such Equipment, and
Tesla hereby grants to Seller a limited, non-exclusive, non-assignable, non-sub
licensable, royalty-free license to use any Intellectual Property Rights owned
by Tesla to the extent necessary to use such Tesla Property for the performance
of Seller’s obligations in Phase 1 or Phase 2;

v.     lead discussions with the utility providers with respect to rates and
contract terms for the following utility services at the Buffalo Factory: [***];

vi.     obtain building permits as required by Law for the Buffalo Factory;

vii.     install and/or modify the facility and utility fixtures and systems
required for piping for water, exhaust ducts, 200V transformers, compressed air,
chemical drains, water treatment, waste treatment, walls, floors, and ceilings
in the Buffalo Factory as follows:  if and when required for Phase 1 and Phase
2, provided that Seller shall pay for all such fixtures and systems to the
extent related to Phase 2 and Seller may invoice Tesla for Seller’s actual,
reasonable, and incremental costs and expenses therefor, and [***];

viii.     install and/or modify the utility fixtures and systems in the Buffalo
Factory only as required for Phase 2;

 

Production Pricing Agreement:  Phases 1-3

Page 4

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

ix.     Tesla will support the negotiations for procurement and installation of
the Phase 3 facility and utility fixtures and systems.

3.     Goods.  

a.     The Parties shall work together in good faith to finalize the
Specifications for the Goods on or around the following dates, and the
Specifications shall, upon written approval by Tesla, be incorporated into this
Phase 1-3 Agreement as an integral part hereof:  for Phase 1, [***]; for Phase
2, [***]; and for Phase 3, [***].  The Specifications shall include a
methodology to measure conversion efficiency of the Goods.  The Parties shall
also discuss in good faith and include in the Specifications (i) appropriate
test requirements to ensure that the Modules are capable of conforming to the
[***]-year Performance Warranty as defined in the GTC, and (ii) a reliability
transfer standard whereby Tesla will be responsible for establishing a
non-conformity in one or more PV Cells if and to the extent that Tesla has used
or installed such PV Cells with Tesla photovoltaic modules.  

b.     Notwithstanding anything to the contrary herein, Seller represents and
warrants that the Goods shall be Qualified PV Cells and Qualified Panels (as
applicable) throughout the Warranty Period.  Module efficiency shall be measured
in accordance with the methodology set forth in the Specifications.  “Qualified
PV Cells” means PV Cells that achieve efficiency of at least [***]% (for the
[***] after the start of production for Phase 2) or [***]% (beginning [***]
after the start of production for Phase 2) [***], and “Qualified Panels” means
solar Modules that achieve Module efficiency of at least [***]% for
Seller-standard [***] Modules and a mutually-agreed percentage for [***] Modules
(which Tesla estimates to be approximately [***]%) unless otherwise agreed by
the Parties.

c.     Seller shall deliver Goods DDP or, only if specified in the applicable
Purchase Order or Release, DAP (Incoterms 2010) Tesla’s designated space at the
Buffalo Factory.   [***]

d.     All shipments of Goods shall be packaged as mutually-agreed by the
Parties.  The Parties shall discuss in good faith the required packaging for
Goods.  Seller shall mark the containers in accordance with the reasonable
instructions of Tesla.

e.     The Lead Time for deliveries of Goods shall be [***] from the date of
issuance of the Purchase Order or Release.

4.     Pricing.

a.     The Parties agree to pricing with respect to the Goods as contemplated in
this Section; provided, however, that (i) the Parties shall conduct regular
value analysis studies on an on-going basis in an effort to identify potential
savings and adjust the series production price accordingly [***], and (ii) the
pricing may adjust as contemplated in this Phase 1-3 Agreement or as agreed in
writing by both Parties from time to time.  

b.     Pricing during Start-Up Period.  

i.     During the Start-Up Period for each Phase of production under this Phase
1-3 Agreement, Seller will charge [***] for each Good as determined by the
Parties based on a good faith discussion [***].  

ii.     Seller shall be financially and operationally responsible for the
start-up and ramp of production of Goods for each Phase of this Phase 1-3
Agreement, including the payment of any and all costs and expenses for Seller to
successfully complete such start-up and production ramp, including all costs,
expenses, and losses related to lower efficiency

 

Production Pricing Agreement:  Phases 1-3

Page 5

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Goods and lower productivity during the Start-Up Period (such costs are,
collectively, the “Start-Up Costs”).  Tesla shall have no obligation to pay for
any Start-Up Costs except as expressly provided otherwise in this Section.  The
Start-Up Costs do not and shall not include any amounts [***] through the sale
of Goods as Seller [***], as contemplated in Section ‎4.c.vii below.

iii.     At the conclusion of the Start-Up Period for each Phase, [***].  If and
to the extent that [***], Tesla will [***] as follows:  the Parties shall
discuss in good faith and determine and implement an appropriate temporary
increase of the unit cost for Goods in such Phase such that Seller will recover
the [***] through the sale of Goods over a period of [***] months.  The unit
cost of Goods [***] through the sale of Goods.  [***].

iv.     “Start-Up Period” has the following meaning:  

1.     for Phase 1, [***];

2.     for Phase 2,[***]; and

3.     for Phase 3,[***].  

v.     The “Start of Production” for each Phase will be deemed to occur on the
day which first Seller delivers Goods manufactured at the Buffalo Factory which
are saleable units.

c.     Pricing after Start-Up Period.  For each Phase, the pricing described in
this Section shall apply after the corresponding Start-Up Period.

i.     The Parties shall negotiate in good faith and set prices for the Modules
produced in Phase 1 and all Goods produced in Phases 2 and 3 based on the
transfer pricing described in Exhibit 1 (Transfer Pricing), which is
incorporated by reference as an integral part hereof, [***].  

ii.     The Parties shall promptly negotiate in good faith an adjustment to
Exhibit 1 as follows:[***].

iii.     The pricing for Goods in Phase 1 will be determined as follows:  

1.     the total purchase price for PV Cells manufactured in [***] will be an
amount equal to [***], and

2.     the Transfer Price for Modules will be an amount equal to [***].

3.     The Transfer Prices for the all-in Module Transfer Price (including PV
Cells) in Phase 2 and Phase 3 (both PV Cells and Modules) will be an amount
equal to [***]:

a.     [***], and

b.     [***].

iv.     The purchase price of Goods hereunder shall cover and be deemed to
include [***], if any (this is referred to herein as the “Seller [***]”).  For
Modules in Phase 1 and all Goods in Phases 2 and 3, the Seller [***] applicable
to sales hereunder shall be set in accordance with Section ‎4.c.ii above and
Exhibit 1.  

v.     For the avoidance of doubt, Tesla shall have no obligation to pay for,
and the prices for Goods shall not be set hereunder with reference to, any of
the following in connection with the purchase of Goods: [***].

vi.     Seller shall provide Tesla with access to [***].

 

Production Pricing Agreement:  Phases 1-3

Page 6

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

vii.     If and to the extent that the Production Plan requires production at
the Buffalo Factory of a lower volume of Goods than Pana’s then-current
production capacity and Pana is unable to sell Goods resulting from such excess
capacity using Commercially Reasonable Efforts, the Parties shall negotiate in
good faith and implement[***].

d.     Seller shall extend a sufficient credit limit to cover deliveries over
the agreed payment term based on the Annual Forecasted Production Volume.

e.     Parties will discuss in good faith if and to the extent that[***].

5.     Forecasts and Order Process.  

a.     Seller acknowledges that the Annual Forecasted Production Volume is
provided for planning purposes only and is not a volume guarantee and Tesla
shall have no liability for failure to order the forecasted volumes or any
quantity of Products. The binding quantities to be supplied by Seller and the
applicable delivery dates will be specified in the mutually-agreed Production
Plan. Seller agrees that Tesla is not required to issue any POs or Releases for
Products, and Seller shall not reject any PO or Release issued hereunder which
is consistent with this Phase 1-3 Agreement.  

b.     Any Tesla entity may issue a PO hereunder, and any Tesla entity or third
party which is authorized in writing by Tesla to purchase Products on Tesla’s
behalf (“Authorized Purchasers”) may issue Releases for Products pursuant to a
PO.  Seller shall guarantee delivery of the Products that fall within the
forecasted volumes at the prices set forth in this Phase 1-3 Agreement.  Seller
shall direct all invoices under a PO to the Tesla entity identified in the PO
or, if applicable, to the Authorized Purchaser that issued the applicable
Release.

c.     Each month during the term of this Phase 1-3 Agreement, Tesla will
provide a rolling monthly forecast of its anticipated requirements for Goods for
the subsequent [***] as contemplated in Section 1.1(a) (Forecasts) of the
GTC.  At a monthly meeting led by Tesla (“Production Meeting”), the Parties
shall then review in good faith Tesla’s forecast, the supply chain and other
requirements to manufacture per Tesla’s forecast, any potential or actual
constraints on Seller’s ability to manufacture Goods in accordance with Tesla’s
forecast, and other business- and production-related issues.  The Parties will
then establish a production plan and/or update the existing production plan for
manufacture and delivery of Goods based on the applicable Lead Time(s),
[***].  Seller shall not withhold, condition or delay its consent to Tesla’s
proposed production plan if Seller is capable of meeting Tesla’s forecast, based
on such factors as supply chain constraints, labor constraints, and the
performance capability of the Property.  The agreed plan is the “Production
Plan.”  The Parties may agree in writing to adjust the Production Plan at any
time.

d.     The Annual Forecasted Production Volume hereunder for each Phase in 2017
is described above.  If and to the extent that Tesla and/or its Authorized
Purchasers wish to order Goods in any Phase in excess of the foregoing volumes
hereunder in a calendar year, [***].

e.     No later than the first day of each month during the term of this Phase
1-3 Agreement but subject to Section above, Tesla will (or will cause one or
more of its Authorized Purchasers to) issue one or more Purchase Orders and/or
Releases for Goods, with the intent that [***].  Such Purchase Orders and
Releases shall be firm and non-cancellable with respect to Goods scheduled for
delivery within a rolling period of [***] days.  This Section ‎4.e is intended
to supersede Section 1.4 (Purchase Order/Release Liability) of the GTC.

 

Production Pricing Agreement:  Phases 1-3

Page 7

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

f.     Tesla commits to order and/or cause its Authorized Purchasers to order
all Goods manufactured by Seller pursuant to the Production Plan.

g.     If and to the extent that Seller’s production capacity exceeds the agreed
Production Plan, Seller may (subject to the NDA and without use or reference to
any Intellectual Property Rights of Tesla or any of Tesla’s Affiliates) [***].  

h.     For the avoidance of doubt, Tesla remains free to purchase PV Cells,
Panels, Modules, and similar products from one or more third parties and to
manufacture such goods itself, subject to the NDA.

6.     Intellectual Property Rights.  Notwithstanding anything to the contrary
in Section 10 (Intellectual Property Rights) of the GTC, the Parties agree as
follows in connection with this Phase 1-3 Agreement:

a.     Research & Development.  The Parties shall collaborate and discuss in
good faith development of new and derivative technologies in connection with
this Phase 1-3 Agreement (e.g. for [***], etc.).  In connection with the
foregoing commitment, Seller shall[***].  

b.     Background IP.  Per Section 10.1 of the GTC, each Party reserves sole and
exclusive ownership of its Background IP.  “Background IP” means all
Intellectual Property Rights that a Party owns or controls on the Effective
Date, or that is created or acquired by a Party independently of the Parties’
relationship after the Effective Date.

c.     Foreground IP.  

i.     If a Party, or any person employed by or working under the direction of a
Party, as a result of such Party’s performance under this Phase 1-3 Agreement
conceives or otherwise creates (in whole or in part) any subject matter eligible
for Intellectual Property Rights protection (collectively referred to herein as
“Inventions”), then the Intellectual Property Rights arising from such
Inventions (“Foreground IP”) shall be owned as set forth in Exhibit 2 (Invention
Ownership).  The foregoing applies regardless of whether:  (a) the Inventions
are patentable or copyrightable; or (b) any Intellectual Property Rights
applications are filed, or registrations are obtained, for the Inventions.  For
the avoidance of doubt, the Inventions include, without limitation:  (1) any
invention or any experimental, development or research activities, including
engineering related thereto, whether or not patentable; (2) any reduction to
practice of any subject matter, application or discovery which could be patented
or copyrighted; or (3) any improvement in the design of the Goods or any
alternative or improved method of accomplishing the objectives of this Phase 1-3
Agreement.  

ii.     The Parties will regularly and periodically, but in no event less than
twice per year, confer to discuss and disclose any Invention(s) in any of the
[***] Substantive Areas in Exhibit 2 (Invention Ownership) (i.e. Module
(standard), [***] Module (specific to [***]), and Module (non-standard)) and
result from either Party’s performance or work under this Phase 1-3 Agreement,
and will notify the other Party, and provide an opportunity for discussion,
prior to filing for issuance of any Intellectual Property Right relating
thereto.  

iii.     If this Phase 1-3 Agreement specifies that Foreground IP arising from
an Invention by one Party shall be owned by the other Party, the inventing Party
hereby assigns such Foreground IP to the other Party, and will cooperate (and
cause its employees to

 

Production Pricing Agreement:  Phases 1-3

Page 8

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

cooperate) in executing any documents and taking any other actions necessary or
convenient to patent, copyright, and assign Foreground IP which shall be owned
by the other Party or otherwise perfect or protect such Foreground IP for the
benefit of such other Party.  If a Party does not wish to file a patent with
respect to an Invention which it owns per Exhibit 2, that Party may in its sole
discretion propose to convey such Invention to the other Party for purposes of
filing a patent application.  If such other Party accepts the Invention, it
shall file a patent application with respect to the Invention and license such
Invention to the inventing Party under terms that permit use by and for the
business activities of such inventing Party and its Affiliates.

iv.     [***]

v.     [***]

d.     License Rights.  

i.     Tesla hereby grants to Seller a limited, non-exclusive, non-assignable,
non-sublicensable, royalty-free license to the Background IP and Foreground IP
owned by Tesla or an Affiliate of Tesla solely to the extent necessary for
Seller to produce, make, offer for sale, test, evaluate, and sell Goods under
this Phase 1-3 Agreement to Tesla, Tesla’s Affiliates, or Tesla’s Authorized
Purchasers.  

ii.     Unless expressly agreed otherwise in writing by Tesla, Seller agrees
that it will not engage in, nor will it authorize or allow others to engage in,
reverse engineering, disassembly or decompilation of any information or
technology in which Tesla has any Intellectual Property Rights.  

iii.     Except as expressly provided in this Phase 1-3 Agreement, no other
rights or licenses are granted to Seller, including by way of implication,
waiver, or estoppel.

e.     [***].  

i.     [***]

ii.     [***]

iii.     [***]

iv.     [***]

v.     [***]

vi.     [***]

f.     [***].  

i.     [***]

ii.     [***]

iii.     [***]

g.     [***]

i.     [***]

ii.     [***]

iii.     [***]

 

Production Pricing Agreement:  Phases 1-3

Page 9

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

iv.     [***]

v.     [***]

vi.     [***]

vii.     [***]

viii.     [***]

ix.     [***]

1.     [***]

2.     [***]

3.     [***]

4.     [***]

5.     [***]

x.     [***]

xi.     [***]

xii.     [***]

xiii.     [***]

1.     [***]

2.     [***]

3.     [***]

4.     [***]

xiv.     [***]

xv.     [***]

xvi.     [***]

1.     [***]

2.     [***]

3.     [***]

h.     [***]

i.     [***]

ii.     [***]

iii.     [***]

iv.     [***]

7.     Renewal; Termination.  

a.     This Phase 1-3 Agreement shall commence as of the Phase 1-3 Effective
Date and continue throughout the Pricing Validity Period set forth above, unless
terminated earlier under this Section or by mutual written agreement of the
Parties.  This Phase 1-3 Agreement shall then

 

Production Pricing Agreement:  Phases 1-3

Page 10

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

renew for successive periods as set forth in Section ‎7.b below, unless
terminated pursuant to the terms of this Section ‎7.

b.     At least [***] months prior to expiration of the initial Pricing Validity
Period, the Parties shall begin to discuss the possible renewal of this Phase
1-3 Agreement. At least [***] days prior to expiration of the initial Pricing
Validity Period, the Parties shall discuss in good faith volumes and pricing of
Products for the subsequent Pricing Validity Period (i.e., the subsequent
calendar year unless specified otherwise in writing by Tesla). If the Parties do
not enter into a new Phase 1-3 Agreement with respect to the Products at least
[***] prior to expiration of the then-current Pricing Validity Period and Seller
has not provided at least [***] months’ prior written notice to Tesla that
Seller does not wish to renew the Phase 1-3 Agreement, then this Phase 1-3
Agreement shall renew for successive periods of [***] on the then-current terms
(including price) with an Annual Forecasted Production Volume equal to
[***].  For the avoidance of doubt, the renewal or extension of this Phase 1-3
Agreement shall not automatically renew or extend any previously-issued POs or
Releases; rather, upon renewal or extension of the Phase 1-3 Agreement, Tesla
will issue a new PO in connection with such renewal or extension.

c.     Each Party may terminate this Phase 1-3 Agreement pursuant to this
Section ‎7 or the terms set forth in Section 12 (Duration and Termination) of
the GTC.  This Phase 1-3 Agreement may only be terminated as provided in this
Section ‎7.  Termination by a Party will be without prejudice to any other
rights and remedies available to a Party.  

d.     If and to the extent that Seller [***], Seller may notify Tesla in
writing if Seller wishes to modify or terminate the Phase 1-3 Agreement for
convenience (i.e. without default).  Seller shall not be entitled to modify or
terminate for convenience without Tesla’s express, prior written consent.  In
connection with any such notice by Seller, the Parties shall discuss in good
faith and Tesla shall select one or both of the following possibilities:  [***].

e.     Tesla may terminate this Phase 1-3 Agreement for convenience (i.e.
without default) by giving written notice to Seller specifying the effective
date of termination in the following circumstances:[***].  Tesla will give at
least [***] months’ prior written notice of termination in connection with
Subsections (i) and (iii) of the preceding sentence.  In connection with any
termination pursuant to this Section ‎7.e or any termination of this Phase 1-3
Agreement by Seller for Tesla’s Default, Tesla will, in full and complete
satisfaction of any and all obligations of Tesla hereunder:  [***].

8.     Step-In Rights.  

a.     Tesla shall have the right to exercise the step-in rights described in
this Section (the “Step-In Rights”) by giving written notice to Seller in the
following circumstances:  (i) if Tesla terminates this Phase 1-3 Agreement due
to Seller’s Default; (ii) if a Force Majeure Event has occurred and is likely to
result in the Seller being wholly or substantially unable to perform its
obligations under this Phase 1-3 Agreement; (iii) in connection with termination
of this Phase 1-3 Agreement pursuant to Section ‎7.d above; or (iv) as expressly
permitted under this Phase 1-3 Agreement.  The Parties shall promptly discuss in
good faith Tesla’s step-in rights and the best approaches to avoid any
disruption to ongoing production, maintain employment employees at the Buffalo
Factory, and compensate Seller fairly for its investments in the Buffalo
Factory.  The provisions of this Section are a bargained consideration essential
to Tesla’s agreement to this Phase 1-3 Agreement.

 

Production Pricing Agreement:  Phases 1-3

Page 11

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

b.     The Step-In Rights shall include the following, as determined by Tesla,
and Tesla may exercise the following rights promptly after giving notice to
Seller pursuant to Section ‎8.a above:

i.     [***].

ii.     [***].

iii.     [***].

iv.     [***]

1.     [***].  

2.     [***].  

3.     [***].

c.     Seller shall cooperate in the exercise by or on behalf of Tesla of
Tesla’s rights under this Section.  

9.     Tesla Facilities.  

a.     The Parties shall negotiate in good faith the terms and conditions
whereby Seller may lease sufficient space at the Buffalo Factory to enable
Seller to develop, produce, and deliver Goods under this Phase 1-3
Agreement.  This shall include the requirements for Seller to pay rent and
utilities at the Buffalo Factory in mutually-agreed amounts.  Subject to any
required third-party approval(s), including, without limitation, the approval of
the SUNY Foundation, the Parties shall then sign a lease at the Buffalo Factory
for such purpose (the “Buffalo Lease”). Seller acknowledges that, pursuant to
the terms of Tesla’s contract with the SUNY Foundation, Tesla has agreed to use
Commercially Reasonable Efforts to further certain educational goals with SUNY
which may require Tesla to permit access to portions of the Buffalo Factory
(including portions of the Buffalo Factory leased or otherwise made available to
Seller) with individuals not affiliated with Tesla or Seller.  In such event,
Tesla and Seller shall work together to permit such access while preserving the
confidentiality of any proprietary information (including, without limitation,
requiring that visitors agree to mutually agreeable confidentiality agreements,
limiting access to certain highly-confidential areas, and preventing the access
to trade secrets within the Buffalo Factory).

b.     The Parties shall negotiate in good faith the terms and conditions
whereby Seller may lease sufficient space at the [***], to enable Seller to
develop Goods under this Phase 1-3 Agreement.  This shall include the
requirements for Seller to pay rent and utilities at the [***] in
mutually-agreed amounts.  Seller acknowledges that such lease may be subject to
required third-party approval(s).

10.     Miscellaneous.  Seller and Tesla agree that the supply of Products shall
be pursuant to the draft General Terms and Conditions for Solar between Seller
and Tesla as of the date last signed below (the “Draft GTC”) or, if applicable,
the signed General Terms and Conditions for Solar between Seller and Tesla.  If
the Parties sign an alternative version of such General Terms and Conditions for
Solar following a good faith negotiation, the signed General Terms and
Conditions for Solar shall supersede and replace the Draft GTC with the intent
that this Phase 1-3 Agreement will be deemed to subject to the Parties’
respective rights, obligations and duties under the signed General Terms and
Conditions for Solar to the exclusion of any inconsistent terms in the Draft
GTC. (The applicable general terms and conditions are referred to herein as the
"GTC"). The Parties agree that the geographic scope of warranties on the
Products shall include the countries identified in the GTC and, notwithstanding

 

Production Pricing Agreement:  Phases 1-3

Page 12

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

anything to the contrary in the GTC, the countries in which Tesla Products are
sold (as reflected on Tesla’s website, https://www.teslamotors.com/) at the time
of Seller’s delivery of Products hereunder.  This Phase 1-3 Agreement, together
with the GTC and the documents referenced or incorporated herein or in the GTC,
constitutes the entire agreement between the Parties with respect to its subject
matter, supersedes all prior oral or written representations or agreements by
the Parties with respect to its subject matter, and no subsequent terms,
conditions, understandings, or agreements purporting to modify the terms of this
Phase 1-3 Agreement (except for POs issued by Tesla hereunder) will be binding
unless in writing and signed by both Parties.  This Phase 1-3 Agreement may be
executed in counterparts, each of which when so executed and delivered will be
deemed an original, and all of which taken together will constitute one and the
same instrument.

Agreed by the Parties on the date set forth above.

Panasonic Corporation of North America

 

Tesla Motors, Inc.

By:     /s/ Michael Riccio    

Printed:      Michael Riccio    

Title:      CFO & Treasurer    

Date:      12/26/16    

 

By:     /s/ JB Straubel    

Printed:      JB Straubel    

Title:      Chief Technology Officer    

Date:      Dec. 22, 2016    

 

Panasonic Corporation

 

Sanyo Electric Co., Ltd.

By:     /s/ Tamio Yoshioka    

Printed: Tamio Yoshioka    

Title:      Senior Managing Director    

Date:      Dec. 26, 2016    

 

By:     /s/ Yoshiaki Nakagawa    

Printed:      Yoshiaki Nakagawa    

Title:      President    

Date:      Dec. 27, 2016    

 

SolarCity Corporation

 

By:          /s/ Lyndon Rive    

Printed: Lyndon Rive    

Title:      CEO    

Date:           

 




 

Production Pricing Agreement:  Phases 1-3

Page 13

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Exhibit 1 – Transfer Pricing

Transfer Price Index (in cents per Watt or ₵/W)

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

Transfer Price Cap

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

 

Production Pricing Agreement:  Phases 1-3

Page 14

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

 

Examples:

Example A: [***]

 

 

 

 

 

 

 

 

 

 

 

 

 

Example B: [***]

 

 

 

Production Pricing Agreement:  Phases 1-3

Page 15

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Exhibit 2 – Invention Ownership

Ownership of New Inventions Under Phase 1-3 Agreement

Substantive Area

Party’s Sole Invention

Collaborative Invention

Derivative Solely of Inventor’s Background IP

Derivative of other Party’s Background IP (in whole or in part)

Not Derivative

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

1.     As used in this chart and for purposes of this Exhibit 2:

a.     [***]

b.     [***].

c.     [***]

d.     [***]

e.     [***]

2.     [***]

3.     [***]




 

Production Pricing Agreement:  Phases 1-3

Page 16

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Exhibit 3 – [***]

The “[***],” for purposes of this Phase 1-3 Agreement, shall include the
companies listed below and their respective Affiliates:

1.     [***]

2.     [***]

3.     [***]

4.     [***]

5.     [***]

6.     [***]

7.     [***]

8.     [***]

9.     [***]

10.     [***]

11.     [***]

12.     [***]

13.     [***]

14.     [***]

15.     [***]

16.     [***]

17.     [***]

18.     [***]

19.     [***]

 

 

Production Pricing Agreement:  Phases 1-3

Page 17

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.